DETAILED ACTION
Claim Objections
Claims 34, 38 and 41 are objected to because of the following informalities:
Claim 34 line 2 reads: “the turned-down terminal”. This should be corrected to read --a turned-down terminal--. 
Claim 38 line 3 reads: “(A)”. This should be removed.
Claim 41 line 3 reads: “the longitudinal axis (L)”. This should be corrected to read --a longitudinal axis--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-36 and 38-43 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hardin et al (US 5 009 542 A).
Regarding claim 24, Hardin et al discloses a terminal element of a traffic barrier device having a longitudinal axis (see Figs. 7-8), comprising: 
a guiding element (57), and 
an impact element (56), which is rotatable or pivotable (see Fig. 10) relative to the guiding element from a closed position (Fig. 8) into an impact position (Fig. 7), 
wherein the impact element is mounted on the guide element so as to be rotatable or pivotable about an axis parallel to the longitudinal axis or about the longitudinal axis (see Figs. 7-8 and Fig. 10).
Regarding claim 25, Hardin et al discloses wherein the impact element (56) extends along the longitudinal axis in the closed position (Fig. 8) and in the impact position (Fig. 7).
Regarding claim 26, Hardin et al discloses wherein the impact element (56) is lockable in at least one of the closed position (Fig. 8, see NOTE below) and the impact position.
NOTE: See in Fig. 8 and 10 that the impact element is locked into the ground by gravity.
Regarding claim 27, Hardin et al discloses wherein the impact element (56) has at least one first element (75) of a retaining device.
Regarding claim 28, Hardin et al discloses wherein the first element (75) of the retaining device is designed as a retaining opening or as a retaining cylinder (see Figs. 10-11).
Regarding claim 29, Hardin et al discloses wherein a second element (69) of the retaining device is arranged inside the impact element (see Fig. 9).
Regarding claim 30, Hardin et al discloses wherein the impact element (56) comprises at least a first element (69) of a locking device (69 and 75).
Regarding claim 31, Hardin et al discloses wherein the first element (69) of the locking device (69 and 75) is designed as a locking bolt or as a cylinder (see Fig. 9).
Regarding claim 32, Hardin et al discloses wherein the first element (69) of the locking device (69 and 75) is arranged inside the impact element (56, see Fig. 9).
Regarding claim 33, Hardin et al discloses wherein the impact element (56) has a turned-down terminal (66).
Regarding claim 34, Hardin et al discloses wherein the first element (69) of the locking device (69 and 75) is disposed in the turned-down terminal (66, see Fig. 9).
Regarding claim 35, Hardin et al discloses wherein the guiding element (57) has an end section at which the impact element (56) is arranged (see Figs. 7-8).
Regarding claim 36, Hardin et al discloses a transition system (see Figs. 7-8) comprising at least one traffic barrier means (56-57) having a terminal element according to claim 24 (see rejection of claim 24 above).
Regarding claim 38, Hardin et al discloses a method for providing an impact protection on a terminal element of a traffic barrier device (see Figs. 7-8), 
wherein an impact element (56) is pivoted about a horizontal axis arranged on a guiding element (63, see Figs. 7-10), and is rotatable or pivotable from a closed position (see Fig. 8) into an impact position (see Fig. 7).
Regarding claim 39, Hardin et al discloses wherein in a first step a locking device (68) is released (see NOTE below).
NOTE: The impact element begins by rotating 180°, see Figs. 7-8.
Regarding claim 40, Hardin et al discloses wherein a retaining device (69 and 75) is released in a second step (see NOTE below).
NOTE: The impact element moves downward into the recess structure (66) after the impact element rotates 180°, see Fig. 10.
Regarding claim 41, Hardin et al discloses wherein, before the retaining device (69 and 75) is released, the terminal element (portion 56) is pivoted laterally with respect to the longitudinal axis (see Fig. 10 and NOTE below).
NOTE: See in Fig. 10 that the outer edges of member 56 pivot laterally with respect to the longitudinal axis as member 56 rotates.
Regarding claim 42, Hardin et al discloses wherein after the pivoting of the impact element (56), the impact element is locked to a further traffic barrier device (66), by a locking device (69 and 75), in such a way that the impact element is fixed under prestress (see NOTE below).
NOTE: Lift motor (69) and gear (75) lowers the impact element and further prevents the lifting of the impact element once abutted to the receiving well (66). Further, gravity is creating stress and pressure to lock the impact element (56) into the recess (66).
Regarding claim 43, Hardin et al discloses wherein after the pivoting of the impact element (56), the impact element is locked, via a retaining device (66), on the guiding element (63) in such a way that further pivoting of the impact element is prevented (see Fig. 10 and NOTE below).
NOTE: Receiving well (66) receives the impact element (56) preventing any further pivoting of the impact element as seen in Fig. 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al (US 5 009 542 A) in view of Venneboer (NL 9001524 A).
Regarding claim 37, Hardin et al discloses a traffic barrier (see Figs. 7-8) having stationary elements (56 and 57) of the transition system (see Figs. 7-8) that do not pivot about a vertical axis.
Hardin et al does not expressly disclose wherein the traffic barrier device has a vertical axis of rotation, on a side remote from the terminal element, for pivoting the traffic barrier device relative to a stationary element of the transition system.
Venneboer teaches a traffic barrier device (9, see Figs. 1a-1b) that has a vertical axis of rotation (see Figs. 1a-1b), on a side remote from a terminal element (A in annotated Figure 1a below), for pivoting the traffic barrier device relative to a stationary element (A in annotated Figure 1a below) of the transition system, in order to provide an elongated barrier system that can be pivoted about a vertical axis to follow curved sections of a road for protection along all road sections.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic barrier of Hardin et al, with Venneboer, such that it comprises the pivotable traffic barrier device of Venneboer being extended from an end of the stationary element of Hardin et al, in order to provide an elongated barrier system that can be pivoted about a vertical axis to follow curved sections of a road for protection along all road sections.

    PNG
    media_image1.png
    526
    536
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1a.

Response to Arguments
Applicant’s arguments, see remarks, filed 12 August 2022, with respect to the following rejection(s) have been fully considered and are persuasive.  
Claim(s) 24-37 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Venneboer (NL 9001524 A).
Claim(s) 38-43 rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kirchdorfer (AT 517351 B1).
Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new ground(s) of rejection have been made.
Claim(s) 24-36 and 38-43 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hardin et al (US 5 009 542 A).
Claim(s) 37 rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al (US 5 009 542 A) in view of Venneboer (NL 9001524 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                           /MICHAEL P FERGUSON/                                                                                        Primary Examiner, Art Unit 3619